DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.

Specification
The disclosure is objected to because it contains an embedded hyperlink [0028]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 6, 8, 22, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “removing the second patterned layer.” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the second precursor material layer that is unaffected by the energy.” There is insufficient antecedent basis for this limitation. For examination purpose, claim 8 would be interpreted to be dependent on claim 7. 
Claim 22 recites “the applying energy comprises illuminating a liquid in a chamber;” claim 26 recites “the material injection system is configured to adjust a height of liquid in the chamber;” and claim 28 recites “adding more of the liquid to the chamber.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the recited liquid is the liquid precursor material or non-curable liquid support material of claim 1 or a new liquid material. 
Claim 28 recites the limitation "the article." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
.
Claim 1-4, 6-12, 22-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 10,589,512) in view of Doyle (PG-PUB 2015/0234270).
Regarding claim 1, DeSimone teaches a method of forming an article of manufacture (Abstract, Figure 1) comprising:
providing a liquid precursor material layer (Figure 1, polymerizable liquid) disposed on a non-curable, fluid support material layer or a non-curable, liquid
support material layer (Col 2, In 25-42 and Figure 1, dead zone, permeable build surface, polymerization inhibitor), 
wherein the precursor material layer and non-curable, fluid support material layer or a non-curable, liquid support material layer form a gradient of polymerization surface (Figure 1, dead zone and Col 2, ln 32-50); 
wherein a liquid-fluid or liquid-liquid interface is formed between the precursor layer and non-curable, fluid support material layer or a non-curable, liquid support material layer (Figure 1, Col 2, In 25-42 and Col 12, ln 53-Col 13, ln 3); and

applying energy to the precursor material layer such that a product material is formed (Col 18, Ln 7-36),
wherein the product material layer is continuous or discontinuous (Figure 1, item 3D object) and is inherently capable of being separated from the remaining precursor material in the precursor material layer (Figure 1).

DeSimone does not teach that the precursor material and the non-curable, fluid support material or non-curable, liquid support material are different materials or that the layers are discrete layers.

 Doyle teaches a precursor liquid (monomer, [0085]-[0087], [0098]) and a different fluid material forming an interface (immiscible liquids, [0098]) that form discrete layers [0098]. Doyle teaches if co-flowing monomer streams instead are immiscible, then a sharp interface between synthesized polymeric regions can be enforced, producing microstructures having regions with sharply-segregated chemistries and differing surface energies [0007], [0098].
It would have been obvious to one of ordinary skill in the art to substitute the dead zone layer of polymerizable material containing an inhibitor as taught by DeSimone with an immiscible layer as in Doyle to provide a sharper interface, e.g., to form more complex shapes. 

	Regarding claim 2, DeSimone in view of Doyle teach the method as applied to claim 1. 
DeSimone in view of Doyle does not explicitly teach the liquid precursor layer comprises a molecular level, self-assembled material. 
Doyle teaches the liquid precursor layer comprises a molecular level, self-assembled material (Doyle, [0085], [0088], [0099]).


Regarding claim 3, DeSimone in view of Doyle teach the method as applied to claim 1, wherein the energy is infrared light, visible light, ultraviolet light (DeSimone, Col 18, Ln 7-36). 

Regarding claim 4, DeSimone in view of Doyle teach the method as applied to claim 1, further comprising advancing the carrier with the polymerized region adhered thereto away from the build surface, thereby removing the product material from the remaining precursor material in the precursor material layer that is unaffected by the energy (DeSimone, Col 4, Ln 63-Col 5, Ln 3). 

Regarding claim 6, DeSimone in view of Doyle teaches the method as applied to claim 1, wherein the product material is translated relative to a surface of the liquid precursor material (DeSimone, Col 4, Ln 63-Col 5, Ln 3). 

Regarding claim 7, DeSimone in view of Doyle teaches the method as applied to claim 1, further comprising:
 forming a second precursor material layer, which may be the same or different precursor material than the precursor material in the precursor material layer (i.e., steps are repeated) (DeSimone, Col 5, Ln 4-21);
applying a second energy to the precursor material layer such that a second product material is formed in the second precursor material layer, wherein the second product material layer is continuous or discontinuous and is capable of being separated from the remaining precursor material in the precursor material layer and is disposed on the first product material layer (DeSimone, Figure 1; Col 5, Ln 4-21; and Col 6, Ln 3-18). 


Regarding claim 9, DeSimone in view of Doyle teaches the method as applied to claim 1, further comprising repeating the forming and the applying steps until the entire printed structure is completed (DeSimone, Figure 1; Col 4, Ln 63-Col 5, Ln 3; Col 5, Ln 4-21; and Col 6, Ln 3-18).

Regarding claim 10, DeSimone in view of Doyle teaches the method as applied to claim 9, wherein the forming and applying steps are repeated a plurality of times (DeSimone, Figure 1 and Col 5, Ln 4-21). 
While DeSimone and Doyle does explicitly teach that the forming and the applying steps are repeated 1 to 100, 1 to 1000, 1 to 10,000, or 1 to 100,000 times, a mere replication of the layers of DeSimone in view of Doyle is within the skills of one of ordinary skill in the art at the time of the effective filing date of the invention. 

Regarding claim 11, DeSimone in view of Doyle teaches the method as applied to claim 9, further teaching that the forming and the applying steps are repeated continuously (DeSimone, Col 6, Ln 3-18). 

Regarding claim 12, DeSimone in view of Doyle teaches the method as applied to claim 9, further teaching that the forming and the applying steps are repeated in a batch mode (DeSimone, Figure 1 and Col 6, Ln 3-18). 

Regarding claim 22, DeSimone in view of Doyle teaches the method as applied to claim 1, wherein the applying energy comprises illuminating a liquid in a chamber through a window with a light source to form at least part of the article on a build stage (DeSimone, Col 13, Ln 20-61). 



Regarding claim 24, DeSimone in view of Doyle teaches the method as applied 22, further comprising contacting a surface of the liquid in the chamber with pressurized air (i.e., which comprises inert gas nitrogen ) (DeSimone, Col 20, Ln 9-32). 

Regarding claim 26, DeSimone in view of Doyle teaches the method as applied to claim 28, wherein the build stage is configurable of at least 0.1 microns per second (DeSimone, Col 20, Ln 11-15) and the product can have a height from 10 nanometers or 100 nanometers up to 10 or 100 microns (DeSimone, Col 44, Ln 42-49). DeSimone in view of Doyle teaches maximum size and width 50 depends on the architecture of the particular device and the resolution of the light source and can be adjusted depending
upon the particular goal of the embodiment or article being fabricated (DeSimone, Col 44, Ln 49-53).
	While DeSimone in view of Doyle does not explicitly teach the material injection system is configured to adjust a height of liquid in a resolution of 5 nm or less, one of ordinary skill would recognize that the material injection system configured to adjust a height of liquid in the chamber with a resolution of 10 nanometers would be capable of adjusting the height of liquid to 5 nm. 

Regarding claim 27, DeSimone in view of Doyle teaches the method as applied 22, wherein the build stage is configured to translate toward or away from the window (DeSimone, Col 19, Ln 42-67). 

Regarding claim 28, DeSimone in view of Doyle teaches the method as applied 22, further comprising: 
translating the build stage with respect to the window and/or adding more of the liquid to the chamber with a material injection system (DeSimone, Figure 1, Fig 22, Col 17, Ln 45- Ln 67); and
. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 10,589,512) in view of Doyle (PG-PUB 2015/0234270), as applied to claim 2, in further view of Velichko (“Electric Field Controlled Self-Assembly of Hierarchically Ordered Membranes.” Advanced functional materials vol. 22,2 (2012): 369-377. doi:10.1002/adfm.201101538). 
Regarding claim 5, DeSimone in view of Doyle teaches the process as applied to claim 2, wherein external energy aids the microstructures to find their energy minima and self-assemble (Doyle, [0132]). 
	DeSimone in view of Doyle does not explicitly teach applying an electrostatic potential across the liquid-fluid or liquid-liquid interface. 
	Velichko teaches applying external forces to assist in self-assembly of molecules, such as applying electric fields during the dynamic self-assembly of a negative charged polyelectrolyte and a positive charged peptide amphiphile in water leading to the formation of an ordered membrane. 
	It would have been to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the external force applied by DeSimone in view of Doyle with the electrostatic potential of Velichko, a functionally equivalent external force to assist in the self-assembly across the interface as taught by Doyle. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 10,589,512) in view of Doyle (PG-PUB 2015/0234270), as applied to claim 28, in further view of Koole (PG-PUB 2017/0306221). 
Regarding claim 25, DeSimone in view of Doyle teaches the method as applied to claim 28, wherein the pressure is provided by enclosing an apparatus such as described above in a pressure vessel and carrying the process out in a pressurized atmosphere of air (DeSimone Col 20, Ln 15-25). 
	DeSimone in view of Doyle does not explicitly teach the printed layer the one or

Koole teaches a process of producing a particle material, comprising:  curing or polymerizing the curable or polymerizable precursor within pores of porous material by means of an additive manufacturing process [0133]-[0134], such as stereolithography [0134]. Koole teaches the polymerization is performed in a low-oxygen environment, like a glove box, utilizing inert gas such as argon or nitrogen [0077].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the gas used to pressurized the chamber of DeSimone in view of Doyle with the gas of Koole, a functionally equivalent gas used to pressurize an additive manufacturing gas chamber. One of ordinary skill would recognize that due to the pressurization with argon or nitrogen, the printed layer the one or more product layers is protected by a blanket gas chosen from nitrogen and argon. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742